United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AFFAIRS MEDICAL CENTER,
Leavenworth, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1045
Issued: September 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 7, 2007 appellant filed a timely appeal from an October 24, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for a review of
the written record. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the decision denying review of the written record. As more than one year has elapsed between
the filing of this appeal and the most recent merit decision of September 27, 2004, the Board
lacks jurisdiction to review the merits of this case.1
ISSUE
The issue is whether the Office properly denied appellant’s request for a review of the
written record under 5 U.S.C. § 8124.

1

20 C.F.R. §§ 501.2(c); 501.3.

FACTUAL HISTORY
On December 4, 1997 appellant, then a 48-year-old medical clerk, filed an occupational
disease claim alleging that she sustained carpal tunnel syndrome due to factors of her federal
employment. The Office accepted the claim, assigned file number 110162755, for bilateral wrist
tendinitis. Appellant performed modified duties following her employment injury.
On November 17, 1999 appellant filed an occupational disease claim alleging that she
sustained epicondylitis causally related to her employment. The Office accepted the claim,
assigned file number 110173647, for right elbow tendinitis and bilateral lateral epicondylitis.
She continued to work in a limited-duty capacity. The employing establishment was unable to
provide appellant with limited-duty work beginning February 15, 2000. The Office began
paying her compensation for total disability.
By decision dated March 5, 2002, the Office terminated appellant’s compensation
effective March 8, 2002 under file number 110173647 on the grounds that she refused suitable
work pursuant to 5 U.S.C. § 8106. On March 19, 2002 appellant requested an oral hearing on
the termination of her compensation. Following the July 31, 2003 oral hearing, in a decision
dated September 29, 2003, the Office hearing representative affirmed the March 5, 2002
termination decision. The hearing representative issued the decision under file number
110162755. He noted that file number 110173647 was a subsidiary file. That decision is not
presently before the Board.
In a decision dated February 9, 2004, the Office denied appellant’s claim for a schedule
award on the grounds that she refused suitable work under 5 U.S.C. § 8106. On March 8, 2004
she requested an oral hearing on the denial of her schedule award, which was held on
July 22, 2004. By decision dated September 27, 2004, an Office hearing representative affirmed
the February 9, 2004 decision denying her schedule award.
On September 8, 2005 appellant requested reconsideration of the September 27, 2004
decision and a new hearing. In a June 19, 2006 response, the Office noted that she requested
both reconsideration and a hearing and provided information regarding the various types of
appeal rights. By letter dated May 8, 2006, received by the Office on August 2, 2006, appellant
requested a review of the written record in lieu of an oral hearing and argued that she was
entitled to compensation for a loss of wage-earning capacity. By decision dated October 24,
2006, the Office denied appellant’s request for review of the written record as she previously
received hearings on the termination of her compensation under section 8106 of the Federal
Employees’ Compensation Act and the denial of her schedule award. The Office considered her
request and determined that a second hearing would “serve no useful purpose.”
LEGAL PRECEDENT
Section 8124(b) of the Act, concerning a claimant’s entitlement to a hearing, states:
“Before review under section 8128(a) of this title, a claimant for compensation not satisfied with
a decision of the Secretary ... is entitled, on request made within 30 days after the date of

2

issuance of the decision, to a hearing on his claim before a representative of the Secretary.”2 As
section 8124(b)(1) is unequivocal in setting forth the time limitation for requesting a hearing, a
claimant is not entitled to a hearing as a matter of right unless the request is made within the
requisite 30 days.3
Section 10.615 of title 20 of the Code of Federal Regulations provides, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”4 Section 10.616(a)
further provides, “A claimant injured on or after July 4, 1966, who had received a final adverse
decision by the district Office may obtain a hearing by writing to the address specified in the
decision. The hearing request must be sent within 30 days (as determined by postmark or other
carrier’s date marking) of the date of the decision for which a hearing is sought.”5
The Office, in its broad discretionary authority in the administration of the Act, has the
power to hold hearings in certain circumstances where no legal provision was made for such
hearings and the Office must exercise this discretionary authority in deciding whether to grant a
hearing. Specifically, the Board has held that the Office has the discretion to grant or deny a
hearing request on a claim involving an injury sustained prior to the enactment of the
1966 amendments to the Act which provided the right to a hearing, when the request is made
after the 30-day period established for requesting a hearing or when the request is for a second
hearing on the same issue.6 The Office’s procedures, which require the Office to exercise its
discretion to grant or deny a hearing when a hearing request is untimely or made after
reconsideration under section 8128(a), are a proper interpretation of the Act and Board
precedent.7
ANALYSIS
By decision dated March 5, 2002, the Office terminated appellant’s compensation under
section 8106 of the Act based on her refusal of suitable employment. She requested an oral
hearing, which was held on July 31, 2003. In a decision dated September 29, 2003, the Office
hearing representative affirmed the March 5, 2002 decision.
In a decision dated February 9, 2004, the Office denied appellant’s claim for a schedule
award as she refused suitable work under section 8106 of the Act. Appellant requested an oral
hearing, which was held on July 22, 2004. By decision dated September 27, 2004, the Office
hearing representative affirmed the February 9, 2004 decision. On September 8, 2005 appellant
requested reconsideration of the September 27, 2004 decision and an oral hearing. On May 8,
2

5 U.S.C. § 8124(b)(1).

3

Frederick D. Richardson, 45 ECAB 454 (1994).

4

20 C.F.R. § 10.615.

5

Id. at § 10.616(a).

6

See André Thyratron, 54 ECAB 257 (2002).

7

Sandra F. Powell, 45 ECAB 877 (1994).

3

2006 she requested a review of the written record in lieu of an oral hearing and argued that she
was entitled to compensation for a loss of wage-earning capacity.8
The Office properly determined that appellant was not entitled to a second hearing under
section 8124 of the Act as a matter of right. A hearing takes the format of either an oral hearing
or a review of the written record.9 As appellant previously received an oral hearing on both the
termination of her compensation under section 8106 of the Act and the denial of her claim for a
schedule award, she was not entitled to a subsequent review of the written record on either issue.
The Board thus finds that the Office properly denied her request for a review of the written
record as she had already received a hearing, in the form of an oral hearing, before the Office.10
The Office also exercised its discretion in further considering appellant’s request for a
review of the written record in its October 24, 2006 decision. The Office denied the hearing
request on the basis that it would serve no useful purpose. As the only limitation on the Office’s
authority is reasonableness, abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment or actions taken which are contrary to both logic
and probable deductions from known facts.11 There is no evidence in the case record that the
Office abused its discretion in refusing to grant appellant’s request for a review of the written
record.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a review of the
written record under section 8124 of the Act.

8

It is unclear whether appellant wanted a review of the written record regarding the termination of her
compensation or the denial of her schedule award claim.
9

20 C.F.R. § 10.615.

10

See André Thyratron, supra note 6.

11

Delmont L. Thompson, 51 ECAB 155 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 24, 2006 is affirmed.
Issued: September 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

